Title: To George Washington from Francis Moore, 25 September 1783
From: Moore, Francis
To: Washington, George


                  
                     Sir
                     Baltimore 25th Sepr 1783
                  
                  I have the honour to advise you that a few days previous my leaving Ireland  Mrs Margaret Savage was deceased,  a very disagreable Situation from want of those  in Life which from  she appeared to have a  possessed; during her Indisposition She made her Will distributing a Sum of Money, which She intimated was her right in America, part of which is therein disposed of to yourself, with the Executorship of the whole, which Will is now in my hands; and as this Opportunity is one in which I think I Can rely I now have the honour to hand the same to you, in Testimony of that pleasure which Serving your Excellency will always give my Bosom—Any further information you may Conceive necessary for your Satisfaction by intimating this  in a few Lines to myself in this Town, or Mr Zachariah Allen Notary Public thereof will be Communicated with the greatest pleasure Believing me with Every Sentiment of Respect with  deference Your Excy Most Obedient Servt
                  
                     Francis Moore
                  
                  
                     P.S.  Since writing the above, I have reconsidered and am apprehensive that the Bearer may not go direct in Consequence have Omitted inclosing the Will until Advice from you, or some Certain Opportunity Occurs.
                  
                  
                     F.M.
                  
               